                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 2:18-cv-09078-JAK (MAA)                                           Date: December 17, 2019
Title       Mark Werthmann v. Doctor M. Murphy



Present:    The Honorable MARIA A. AUDERO, United States Magistrate Judge


                     Chris Silva                                            N/A
                    Deputy Clerk                                   Court Reporter / Recorder

           Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                        N/A                                                 N/A

Proceedings (In Chambers):              Order Regarding Settlement Officer Selection

        On November 18, 2019, the Court issued a Scheduling Order regarding discovery and
pretrial motions. (“Order,” ECF No. 30.) Among other deadlines, the Order required each party to
file and serve their selection of settlement officer on or before December 2, 2019. (Id. at 5.) The
Order stated that each party may choose either: (1) Magistrate Judge Maria A. Audero, or
(2) another Magistrate Judge assigned by Judge Audero. (Id.)

        To date, neither Plaintiff Mark Werthman (“Plaintiff”) nor Defendant Doctor M. Murphy
(“Defendant”) has not filed a selection of settlement officer. Plaintiff and Defendant are
ORDERED TO SHOW CAUSE by December 31, 2019 why they have failed to comply with the
Court’s Order. If Plaintiff and Defendant file their selection of settlement officer on or before that
date, the Order to Show Cause will be discharged, and no additional action need be taken.

It is so ordered.




                                                                            Time in Court:         0:00
                                                                      Initials of Preparer:        CSI


CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 1
